Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was granted improvidently.1
The appeal is dismissed.

 We granted the petition of the defendant Edward J. Winter for certification to appeal from the judgment of the Appellate Court; Sloan v. Kubitsky, 48 Conn. App. 835, 712 A.2d 966 (1998); limited to the following issue: “Whether the Appellate Court properly affirmed the trial court’s decision precluding the guarantor from asserting the defense of recoupment.” Sloan v. Kubitsky, 247 Conn. 901, 719 A.2d 904 (1998).